Citation Nr: 1237155	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-22 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of breast cancer surgery.


ATTORNEY FOR THE BOARD

A. Novak, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to October 1988; from August 25, 1990 to August 28, 1990; from February 3, 1991 to May 26, 1991; from June 28, 1991 to July 31, 1991; and from March 31, 2003 to April 7, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran initially requested a hearing before the Board on her VA Form 9 dated in May 2010, but withdrew the request the same month in order to expedite her claim.  The hearing request was properly withdrawn.  38 C.F.R. § 20.702(e).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran has stated that during her period of active duty from February 1984 to October 1988 she was examined numerous times for a right breast lump at the Naval Hospital in San Diego.  She reportedly continued to schedule appointments from late 1984 until she had surgery at the Naval Hospital in San Diego in approximately June 1987 to remove the right breast lump and some lymph nodes.  She stated that she was told that the lump was cancer and then underwent five radiation treatments.  The Veteran stated that in approximately March 1989 she 


again had right breast surgery in the same area at Camp Pendleton Hospital.  She was reportedly told that the second lump was pre-cancerous and was completely removed.  Thereafter, in June 2002 she was diagnosed as having recurrent breast cancer at Kaiser Permanente.  

The Veteran's service treatment records show that on cancer detection forms dated in May 1984, August 1985, June 1986, and August 1988, she was reported to have no masses or lumps upon a breast examination.  However, in April 1991, she was reported to have a scar on the right breast, status post biopsy.  A notation was made on the form to "please inquire about mammogram."  

On an annual examination dated in December 1989, the Veteran was reported to have a linear scar on her right breast, but the examination gives no other indication for the reason for the scar.  On the same examination, she self-reported that she had never had a tumor, growth, cyst, or cancer.  

On an annual examination dated in April 1991, the Veteran was again noted to have a scar on the right breast, status post biopsy in 1990.  A scar in the right upper quadrant of the right breast was again noted on annual examination in May 1993.  At that time, the Veteran reported that she had a benign tumor removed from the right upper quadrant of her right breast in May 1990.

On Dental Health Questionnaires dated in March 1988, February 1991, November 1992, May 1993, and April 1995, April 1998, and March 2003, the Veteran denied a history of cancer/radiation therapy.  

A remand is required in this case to obtain additional treatment records.  First, the Veteran has reported that she began receiving medical treatment at Kaiser Permanente Medical Center in September 1996.  However, the RO requested her records from this facility dated only from January 2002 forward.  Additional efforts are required in this regard.



Also included in the service treatment records are documents indicating that the Veteran underwent mammograms in January 1990, June 1991, June 2000, April 2001, and April 2002.  Copies of her mammograms should be obtained.

Further, the RO made a request to obtain the Veteran's clinical records from the Naval Hospital in San Diego; however, it does not appear that a similar request was made for her records from the Naval Hospital at Camp Pendleton.  This should be accomplished on remand.  A request for the Veteran's records should also be made directly to each of these facilities.

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, and/or any other appropriate source, and request a complete copy of the Veteran's service treatment records dated from February 1984 to April 2003, to include all clinical records, mammograms, and biopsy results.  Inpatient clinical records should specifically be requested from the Naval Hospital at Camp Pendleton, dated from January 1989 to December 1990.

If these records are not available, a negative reply is required.

2.   Directly contact the Naval Hospitals in San Diego and at Camp Pendleton and request a complete copy of the Veteran's treatment records, to include all clinical records, mammograms, and biopsy results.  The Veteran has stated that in approximately June 1987 she had a right breast lump and some lymph nodes removed at the Naval Hospital in San Diego and that in approximately March 1989 she had right breast surgery at Camp Pendleton Hospital.  Records also indicate that she had a breast biopsy in May 1990.  These specific records should be requested.  

If these records are not available, a negative reply is required.

3.  Ask the Veteran to identify the medical care facilities where she had mammograms in January 1990, June 1991, June 2000, April 2001, and April 2002, as well as at any other times.  Make arrangements to obtain all records that she adequately identifies.  

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Kaiser Permanente Medical Center, to include all mammogram results, dated since January 1990.  

5.  Finally, after conducting any additional development deemed necessary, readjudicate the Veteran's claim on appeal.  If the full benefit sought on appeal is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate time for a response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).





